DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the fluid sample is quickly poured”.  The term "quickly" in claim 10 is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites “the container is of sufficient size”.  The term "sufficient" in claim 19 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schneider(4322008).
	Schneider teaches a system for degassing a fluid sample, the system comprising a container(10) with a plurality of nucleation sites (roughened region 18 in figure 1) for exposing the fluid sample, wherein a total area of the nucleation sites is at least 5% of a total surface area of contact of the fluid sample with the container(column 3 lines 66-67, column 4 line 1).  Schneider further teaches wherein the container is made of one of glass, stryofoam, ceramic , metal, plastic, thermoplastic, PTFE, or other material routinely used for producing bottles or sample tubes for laboratory use. Examiner notes claims 2 and 3 recite divergent examples of components of the fluid sample, however the limitations in claims 2 and 3 are not given patentable weight for analysis of prior art because the limitations in claims 2 and 3 are not part of the structure of the system of claim 1.  Examiner notes claims 5-7 recite divergent processes for production of the nucleation sites, however the limitations in claims 2 and 3 are not given patentable weight for analysis of prior art because the limitations in claims 2 and 3 are not part of the structure of the system of claim 1.  
	Claims 9,10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schneider(4322008).
	Schneider teaches a method for degassing a fluid, comprising pouring a fluid sample(beer) into a container(10) with a plurality of nucleation sites(18), wherein a total area of the nucleation sites is at least 5% of a total surface area of contact of the fluid sample with the container(column 3 lines 66-67, column 4 line 1), and incubating the fluid in the container for a sufficient time to allow for degassing(column 3 lines 14-25).  Schneider further teaches wherein the fluid sample is quickly poured into the container to agitate the fluid sample and increase the rate of degassing.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bunkers(10477997).
	Bunkers teaches a system for degassing a fluid sample, the system comprising a container(12) with a plurality of nucleation sites (nucleation accessory 10 in figures 1 and 2) for exposing the fluid sample, wherein a total area of the nucleation sites is at least 5% of a total surface area of contact of the fluid sample with the container.  Bunkers further teaches wherein the container is made of one of glass, stryofoam, ceramic , metal, plastic, thermoplastic, PTFE, or other material routinely used for producing bottles or sample tubes for laboratory use. Examiner notes claims 2 and 3 recite divergent examples of components of the fluid sample, however the limitations in claims 2 and 3 are not given patentable weight for analysis of prior art because the limitations in claims 2 and 3 are not part of the structure of the system of claim 1.  Examiner notes claims 5-7 recite divergent processes for production of the nucleation sites, however the limitations in claims 2 and 3 are not given patentable weight for analysis of prior art because the limitations in claims 2 and 3 are not part of the structure of the system of claim 1.  
Claims 9,10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bunkers(10477977).
	Bunkers teaches a method for degassing a fluid, comprising pouring a fluid sample(beer) into a container(12) with a plurality of nucleation sites(nucleation accessory 10 in figure 1), wherein a total area of the nucleation sites is at least 5% of a total surface area of contact of the fluid sample with the container, and incubating the fluid in the container for a sufficient time to allow for degassing(column 4 lines 12-24).  Bunkers further teaches wherein the fluid sample is quickly poured into the container to agitate the fluid sample and increase the rate of degassing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider(4322008).
	Schneider teaches all of the limitations of claim 11 but is silent as to wherein the fluid sample is first heated to increase the rate of degassing.  Examiner respectfully submits the technology of degasification of a liquid commonly includes a mechanism for heating a fluid sample to increase the rate of degasification, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of heating the fluid sample of Schneider in order to increase the rate of degasification along with contact with the nucleation sites.
	Schneider teaches all of the limitations of claim 12 but is silent as to wherein the fluid is cooled during or after degassing to increase the solubility of the gas in the fluid.  Examiner respectfully submits the technology of degasification of a liquid commonly includes cooling, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a mechanism for cooling the fluid in the container of Schneider to increase solubility of the gas in the fluid.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Claims 14-17 and 20 are also exact duplicates of claims 1 and 4-8.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Examiner notes Schneider and Bunkers teaches an open top container with no mechanism for using a lid with a membrane filter material.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
July 27, 2022